United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 16, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 04-20504
                              Summary Calendar



                            TUNDE HARRY WILLIAMS,

                                                     Petitioner-Appellant,

                                   versus

         ROBERT MASON, Officer in Charge, HIPOLITO ACOSTA,
      District Director, Immigration Naturalization Service;
            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL;
           ANY OTHER PERSON HAVING PLAINTIFF IN CUSTODY,

                                                    Respondents-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:04-CV-1877


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Tunde    Harry     Williams   appeals    the   district    court’s

dismissal of his petition for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2241.    In his petition, Williams argued that the INS

deprived him of his right to Fifth Amendment due process by not

reopening his removal proceeding so that he could pursue adjustment

of status under the Legal Immigration and Family Equity (LIFE) Act,



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
8 U.S.C. § 1255(i).       He challenged the decisions of the Board of

Immigration Appeals (BIA) denying his motion to reopen his removal

proceeding and also denying his motion to reconsider the BIA’s

denial of his motion to reopen.        Finding no error, we AFFIRM.

           The district court correctly concluded that it lacked

jurisdiction for three reasons.            First, Williams seeks review of

the Attorney General’s decision to execute a removal order, review

of which is precluded under 8 U.S.C. § 1252(g).                  See Cardoso v.

Reno, 216 F.3d 512, 516-17 (5th Cir. 1999).                     Second, because

Williams’s motion to reopen his case was filed untimely, he failed

to   exhaust   his    administrative       remedies,    which    precluded   the

district court from exercising jurisdiction over his claims.                 See

Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248 (5th Cir. 2004).

Finally, because no legal standard exists against which to judge

the BIA’s decision not to exercise its sua sponte authority to

reopen Williams’s removal proceeding and not to reconsider that

decision, the district court lacked jurisdiction to review the

BIA’s discretionary decisions.         See id. at 250; see also Bravo v.

Ashcroft, 341 F.3d 590, 592 (5th Cir. 2003) (“Although federal

courts   retain      habeas   jurisdiction      to     review    statutory   and

constitutional claims, there is no jurisdiction to review denials

of discretionary relief.”).

           The district court also denied Williams’s alternative

request for a transfer of his case to this court for direct review

pursuant to 28 U.S.C. § 1631.          For the reasons set forth above,

                                       2
transfer of this action by the district court would not have been

proper because this case could not have been brought in this court

at the time that it was filed.      See 28 U.S.C. § 1631.

            Accordingly,   the   judgment   of   the   district   court   is

AFFIRMED.




                                    3